
	
		II
		Calendar No. 599
		109th CONGRESS
		2d Session
		S. 3876
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Specter introduced
			 the following bill; which was read the first time
		
		
			September 8, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		Entitled The National Security Surveillance
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Security Surveillance Act
			 of 2006.
		2.FindingsCongress finds the following:
			(1)After the
			 terrorist attacks of September 11, 2001, President Bush authorized the National
			 Security Agency to intercept communications between people inside the United
			 States, including American citizens, and terrorism suspects overseas.
			(2)One of the
			 lessons learned from September 11, 2001, is that the enemies who seek to
			 greatly harm and terrorize our Nation utilize technologies and techniques that
			 defy conventional law enforcement practices.
			(3)For days before
			 September 11, 2001, the Federal Bureau of Investigation suspected that
			 confessed terrorist Zacarias Moussaoui was planning to hijack a commercial
			 plane. The Federal Bureau of Investigation, however, could not meet the
			 requirements to obtain a traditional criminal warrant or an order under the
			 Foreign Intelligence Surveillance Act of 1978 to search his laptop computer
			 (Report of the 9/11 Commission 273–76).
			(4)The President, as
			 the constitutional officer most directly responsible for protecting the United
			 States from attack, requires the ability and means to detect and track an enemy
			 that can master and exploit modern technology.
			(5)It is equally
			 essential, however, that in protecting the United Sates against our enemies,
			 the President does not compromise the very civil liberties that he seeks to
			 safeguard. As Justice Hugo Black observed, The President's power, if
			 any, to issue [an] order must stem either from an Act of Congress or from the
			 Constitution itself. Youngstown Sheet & Tube Co. v. Sawyer, 343
			 U.S. 579, 585 (1952) (opinion by Black, J.). Similarly, in 2004, Justice Sandra
			 Day O'Connor explained in her plurality opinion for the Supreme Court in Hamdi
			 v. Rumsfeld: We have long since made clear that a state of war is not a
			 blank check for the President when it comes to the rights of the Nation's
			 citizens. Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004) (citations
			 omitted).
			(6)When deciding
			 issues of national security, it is in our Nation's best interest that, to the
			 extent feasible, all 3 branches of the Federal Government should be involved.
			 This helps guarantee that electronic surveillance programs do not infringe on
			 the constitutional rights of Americans, while at the same time ensuring that
			 the President has all the powers and means necessary to detect and track our
			 enemies and protect our Nation from attack.
			(7)As Justice Sandra
			 Day O'Connor explained in her plurality opinion for the Supreme Court in Hamdi
			 v. Rumsfeld, Whatever power the United States Constitution envisions for
			 the Executive in its exchanges with other nations or with enemy organizations
			 in times of conflict, it most assuredly envisions a role for all 3 branches
			 when individual liberties are at stake. Hamdi v. Rumsfeld, 542 U.S.
			 507, 536 (2004) (citations omitted).
			(8)Similarly,
			 Justice Jackson famously explained in his Youngstown concurrence: When
			 the President acts pursuant to an express or implied authorization of Congress,
			 his authority is at its maximum, for it includes all that he possesses in his
			 own right plus all that Congress can delegate... When the President acts in
			 absence of either a congressional grant or denial of authority, he can only
			 rely upon his own independent powers, but there is a zone of twilight in which
			 he and Congress may have concurrent authority, or in which its distribution is
			 uncertain. Therefore, congressional inertia, indifference or quiescence may
			 sometimes, at least as a practical matter, enable, if not invite, measures on
			 independent presidential responsibility... When the President takes measures
			 incompatible with the expressed or implied will of Congress, his power is at
			 its lowest ebb, for then he can rely only upon his own constitutional powers
			 minus any constitutional powers of Congress over the matter. Courts can sustain
			 exclusive Presidential control in such a case only by disabling the Congress
			 from acting upon the subject. Youngstown Sheet & Tube Co. v.
			 Sawyer, 343 U.S. 579, 635–38 (1952) (Jackson, J., concurring).
			(9)Congress clearly
			 has the authority to enact legislation with respect to electronic surveillance
			 programs. The Constitution provides Congress with broad powers of oversight
			 over national security and foreign policy, under article I, section 8 of the
			 Constitution of the United States, which confers on Congress numerous powers,
			 including the powers—
				(A)To declare
			 War, grant Letters of Marque and Reprisal, and make Rules concerning Captures
			 on Land and Water;
				(B)To raise
			 and support Armies;
				(C)To provide
			 and maintain a Navy;
				(D)To make
			 Rules for the Government and Regulation of the land and naval
			 Forces;
				(E)To provide
			 for calling forth the Militia to execute the Laws of the Union, suppress
			 Insurrections and repel Invasions; and
				(F)To provide
			 for organizing, arming, and disciplining the Militia, and for governing such
			 Part of them as may be employed in the Service of the United
			 States.
				(10)While Attorney
			 General Alberto Gonzales explained that the executive branch reviews the
			 electronic surveillance program of the National Security Agency every 45 days
			 to ensure that the program is not overly broad, it is the belief of Congress
			 that approval and supervision of electronic surveillance programs should be
			 conducted outside of the executive branch, by the article III court established
			 under section 103 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1803). It is also the belief of Congress that it is appropriate for an
			 article III court to pass upon the constitutionality of electronic surveillance
			 programs that may implicate the rights of Americans.
			(11)The Foreign
			 Intelligence Surveillance Court is the proper court to approve and supervise
			 classified electronic surveillance programs because it is adept at maintaining
			 the secrecy with which it was charged and it possesses the requisite expertise
			 and discretion for adjudicating sensitive issues of national security.
			(12)In 1975, [then]
			 Attorney General Edward Levi, a strong defender of executive authority,
			 testified that in times of conflict, the President needs the power to conduct
			 long-range electronic surveillance and that a foreign intelligence surveillance
			 court should be empowered to issue special approval orders in these
			 circumstances.
			(13)The Foreign
			 Intelligence Surveillance Act of 1978 clarifies and definitively establishes
			 that the Foreign Intelligence Surveillance Court has the authority to review
			 electronic surveillance programs and pass upon their constitutionality. Such
			 authority is consistent with well-established, longstanding practices.
			(14)The Foreign
			 Intelligence Surveillance Court already has broad authority to approve
			 surveillance of members of international conspiracies, in addition to granting
			 warrants for surveillance of a particular individual under sections 104, 105,
			 and 402 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804,
			 1805, and 1842).
			(15)Prosecutors have
			 significant flexibility in investigating domestic conspiracy cases. Courts have
			 held that flexible warrants comply with the 4th amendment to the Constitution
			 of the United States when they relate to complex, far-reaching, and
			 multifaceted criminal enterprises like drug conspiracies and money laundering
			 rings. The courts recognize that applications for search warrants must be
			 judged in a common sense and realistic fashion, and the courts permit broad
			 warrant language where, due to the nature and circumstances of the
			 investigation and the criminal organization, more precise descriptions are not
			 feasible.
			(16)Federal agents
			 investigating international terrorism by foreign enemies are entitled to tools
			 at least as broad as those used by law enforcement officers investigating
			 domestic crimes by United States citizens. The Supreme Court, in the
			 Keith Case, United States v. United States District Court for
			 the Eastern District of Michigan, 407 U.S. 297 (1972), recognized that the
			 standards and procedures used to fight ordinary crime may not be applicable to
			 cases involving national security. The Court recognized that national
			 security surveillance may involve different policy and practical
			 considerations from the surveillance of ordinary crime and that courts
			 should be more flexible in issuing warrants in national security cases. United
			 States v. United States District Court for the Eastern District of Michigan,
			 407 U.S. 297, 322 (1972).
			(17)By authorizing
			 the Foreign Intelligence Surveillance Court to review electronic surveillance
			 programs, Congress preserves the ability of the President to use the necessary
			 means to guard our national security, while also protecting the civil liberties
			 and constitutional rights that we cherish.
			3.DefinitionsThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
			(1)by redesignating title VII as title
			 IX;
			(2)by redesignating
			 section 701 as section 901; and
			(3)by inserting
			 after title VI the following:
				
					VIIElectronic
				surveillance
						701.DefinitionAs used in this title—
							(1)the terms
				agent of a foreign power, Attorney General,
				foreign power, international terrorism,
				minimization procedures, person, United
				States, and United States person have the same meaning as
				in section 101;
							(2)the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of Representatives;
							(3)the term
				electronic communication means any transfer of signs, signals,
				writing, images, sounds, data, or intelligence of any nature transmitted, in
				whole or in part, by a wire, radio, electro magnetic, photo electronic or photo
				optical system, cable, or other like connection furnished or operated by any
				person engaged as a common carrier in providing or operating such facilities
				for the transmission of communications;
							(4)the term
				electronic tracking means the acquisition by an electronic,
				mechanical, or other surveillance device of the substance of any electronic
				communication sent by, received by, or intended to be received by a person who
				is reasonably believed to be in the United States, through the intentional
				targeting of that person's communications, where a person in the United States
				participating in the communication has a reasonable expectation of
				privacy;
							(5)the term
				electronic surveillance program means a program to engage in
				electronic tracking—
								(A)that has as a
				significant purpose the gathering of foreign intelligence information or
				protecting against international terrorism;
								(B)where it is not
				technically feasible to name every person or address every location to be
				subjected to electronic tracking;
								(C)where effective
				gathering of foreign intelligence information requires the flexibility to begin
				electronic surveillance immediately after learning of suspect activity;
				and
								(D)where effective
				gathering of foreign intelligence information requires an extended period of
				electronic surveillance;
								(6)the term
				foreign intelligence information has the same meaning as in
				section 101 and includes information necessary to protect against international
				terrorism;
							(7)the term
				Foreign Intelligence Surveillance Court means the court
				established under section 103(a);
							(8)the term
				Foreign Intelligence Surveillance Court of Review means the court
				established under section 103(b);
							(9)the term
				intercept means the acquisition of the substance of any electronic
				communication by a person through the use of any electronic, mechanical, or
				other device; and
							(10)the term
				substance means any information concerning the symbols, sounds,
				words, purport, or meaning of a communication, and does not include dialing,
				routing, addressing, or
				signaling.
							.
			4.Foreign
			 intelligence surveillance court jurisdiction to review electronic surveillance
			 programs
			(a)In
			 generalTitle VII of the Foreign Intelligence Surveillance Act of
			 1978, as amended by section 3, is amended by adding at the end the
			 following:
				
					702.Foreign
				intelligence surveillance court jurisdiction to review electronic surveillance
				programs
						(a)Authorization
				of review
							(1)Initial
				authorizationThe Foreign Intelligence Surveillance Court shall
				have jurisdiction to issue an order under this title, lasting not longer than
				90 days, that authorizes an electronic surveillance program to obtain foreign
				intelligence information or to protect against international terrorism.
							(2)ReauthorizationThe
				Foreign Intelligence Surveillance Court shall have jurisdiction to reauthorize
				an electronic surveillance program for a period of time not longer than such
				court determines to be reasonable.
							(3)Resubmission or
				appealIn the event that the Foreign Intelligence Surveillance
				Court refuses to approve an application under this subsection, the Attorney
				General may submit a new application. There shall be no limit on the number of
				times the Attorney General may seek approval of an electronic surveillance
				program. Alternatively, the Attorney General may appeal the decision of the
				Foreign Intelligence Surveillance Court to the Foreign Intelligence
				Surveillance Court of Review.
							(b)Mandatory
				transfer for review
							(1)In
				generalIn any case before any court challenging the legality of
				classified communications intelligence activity relating to a foreign threat,
				including an electronic surveillance program, or in which the legality of any
				such activity or program is in issue, if the Attorney General files an
				affidavit under oath that the case should be transferred to the Foreign
				Intelligence Court of Review because further proceedings in the originating
				court would harm the national security of the United States, the originating
				court shall transfer the case to the Foreign Intelligence Surveillance Court of
				Review for further proceedings under this subsection.
							(2)Retransfer to
				originating courtUpon completion of review pursuant to this
				subsection, the Foreign Intelligence Surveillance Court of Review shall remand
				the case to the originating court for further proceedings consistent with its
				opinion.
							(3)Preservation of
				litigationIn any case that is transferred and received under
				this subsection, all litigation privileges shall be preserved.
							(4)Certiorari and
				effects of decisionsThe decision the Foreign Intelligence
				Surveillance Court of Review made under paragraph (1), including a decision
				that the disclosure of national security information is constitutionally
				required, shall be subject to certiorari review in the United States Supreme
				Court, and shall otherwise be binding in all other courts.
							(5)DismissalThe
				Foreign Intelligence Surveillance Court of Review or a court that is an
				originating court under paragraph (1) may dismiss a challenge to the legality
				of an electronic surveillance program for any reason provided for under
				law.
							(c)Modifications
				and appeal in event application is deniedIn the event that the Foreign Intelligence
				Surveillance Court declines to approve an application under subsection
				(a)—
							(1)the court shall
				state its reasons in a written opinion, which it shall submit to the Attorney
				General; and
							(2)the Attorney
				General may submit a new application under section 703 for the electronic
				surveillance
				program.
							.
			5.Applications for
			 approval of electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by section 4, is amended by adding at the
			 end the following:
			
				703.Applications
				for approval of electronic surveillance programs
					(a)In
				generalEach application for approval of an electronic
				surveillance program under this title (including for reauthorization)
				shall—
						(1)be made by the
				Attorney General or his designee;
						(2)include a
				statement of the authority conferred on the Attorney General by the President
				of the United States;
						(3)include a
				statement setting forth the legal basis for the conclusion by the Attorney
				General that the electronic surveillance program is consistent with the
				Constitution of the United States;
						(4)certify that a
				significant purpose of the electronic surveillance program is to gather foreign
				intelligence information or to protect against international terrorism;
						(5)certify that the
				information sought cannot reasonably be obtained by normal investigative
				techniques or through an application under section 104;
						(6)include a
				statement of the means and operational procedures by which the electronic
				tracking will be executed and effected;
						(7)include an
				explanation of how the electronic surveillance program is reasonably designed
				to ensure that the communications that are intercepted are communications of or
				with—
							(A)a foreign power
				that is engaged in international terrorism activities or in preparation
				therefor;
							(B)an agent of a
				foreign power that is engaged in international terrorism activities or in
				preparation therefor; or
							(C)a person
				reasonably believed to have communication with or be associated with a foreign
				power that is engaged in international terrorism activities or in preparation
				therefor or an agent of a foreign power that is engaged in international
				terrorism activities or in preparation therefor;
							(8)include a
				statement of the proposed minimization procedures;
						(9)if the electronic
				surveillance program that is the subject of the application was initiated prior
				to the date the application was submitted, specify the date that the program
				was initiated;
						(10)include a
				description of all previous applications that have been made under this title
				involving the electronic surveillance program in the application (including the
				minimization procedures and the means and operational procedures proposed) and
				the decision on each previous application; and
						(11)include a
				statement of facts concerning the implementation of the electronic surveillance
				program described in the application, including, for any period of operation of
				the program authorized not less than 90 days prior to the date of submission of
				the application—
							(A)the minimization
				procedures implemented; and
							(B)the means and
				operational procedures by which the electronic tracking was executed and
				effected.
							(b)Additional
				informationThe Foreign Intelligence Surveillance Court may
				require the Attorney General to furnish such other information as may be
				necessary to make a determination under section
				704.
					.
		6.Approval of
			 electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act 18 of 1978, as amended by section 5, is amended by adding at
			 the end the following:
			
				704.Approval of
				electronic surveillance programs
					(a)Necessary
				findingsUpon receipt of an application under section 703, the
				Foreign Intelligence Surveillance Court shall enter an ex parte order as
				requested, or as modified, approving the electronic surveillance program if it
				finds that—
						(1)the President has
				authorized the Attorney General to make the application for electronic
				surveillance for foreign intelligence information or to protect against
				international terrorism;
						(2)approval of the
				electronic surveillance program in the application is consistent with the
				Constitution of the United States;
						(3)the electronic
				surveillance program is reasonably designed to ensure that the communications
				that are intercepted are communications of or with—
							(A)a foreign power
				that is engaged in international terrorism activities or in preparation
				therefor;
							(B)an agent of a
				foreign power that is engaged in international terrorism activities or in
				preparation therefor; or
							(C)a person
				reasonably believed to have communication with or be associated with a foreign
				power that is engaged in international terrorism activities or in preparation
				therefor or an agent of a foreign power that is engaged in international
				terrorism activities or in preparation therefor;
							(4)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h); and
						(5)the application
				contains all statements and certifications required by section 703.
						(b)ConsiderationsIn
				considering the constitutionality of the electronic surveillance program under
				subsection (a), the Foreign Intelligence Surveillance Court may
				consider—
						(1)whether the
				electronic surveillance program has been implemented in accordance with the
				proposal by the Attorney General by comparing—
							(A)the minimization
				procedures proposed with the minimization procedures actually
				implemented;
							(B)the nature of the
				information sought with the nature of the information actually obtained;
				and
							(C)the means and
				operational procedures proposed with the means and operational procedures
				actually implemented; and
							(2)whether foreign
				intelligence information has been obtained through the electronic surveillance
				program.
						(c)Contents of
				orderAn order approving an electronic surveillance program under
				this section shall direct—
						(1)that the
				minimization procedures be followed;
						(2)that, upon the
				request of the applicant, specified communication or other common carriers,
				landlords, custodians, or other specified person, furnish the applicant
				forthwith with all information, facilities, or technical assistance necessary
				to undertake the electronic surveillance program in such a manner as will
				protect its secrecy and produce a minimum of interference with the services
				that such carriers, landlords, custodians, or other persons are providing
				potential targets of the electronic surveillance program;
						(3)that any record
				concerning the electronic surveillance program or the aid furnished or retained
				by such carriers, landlords, custodians, or other persons are maintained under
				security procedures approved by the Attorney General and the Director of
				National Intelligence; and
						(4)that the
				applicant compensate, at the prevailing rate, such carriers, landlords,
				custodians, or other persons for furnishing such
				aid.
						.
		7.Congressional
			 oversightTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 6, is
			 amended by adding at the end the following:
			
				705.Congressional
				oversight
					(a)In
				generalNot less often than every 180 days, the Attorney General
				shall submit to the congressional intelligence committees a report in
				classified form on the activities during the previous 180-day period under any
				electronic surveillance program authorized under this title.
					(b)ContentsEach
				report submitted under subsection (a) shall provide, with respect to the
				previous 180-day period, a description of—
						(1)the minimization
				procedures implemented;
						(2)the means and
				operational procedures by which the surveillance was executed and
				effected;
						(3)significant
				decisions of the Foreign Intelligence Surveillance Court on applications made
				under section 703;
						(4)the total number
				of applications made for orders approving electronic surveillance pursuant to
				this title; and
						(5)the total number
				of orders applied for that are granted, modified, or denied.
						(c)Rule of
				constructionNothing in this title shall be construed to limit
				the authority or responsibility of any committee of either House of Congress to
				obtain such information as such committee may need to carry out its respective
				functions and
				duties.
					.
		8.Clarification of
			 the Foreign Intelligence Surveillance Act of 1978
			(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended by inserting after title VII, as amended by
			 this Act, the following:
				
					VIIIExecutive
				authority
						801.Executive
				authorityNothing in this Act
				shall be construed to limit the constitutional authority of the President to
				collect intelligence with respect to foreign powers and agents of foreign
				powers.
						.
			(b)RepealSections
			 111, 309, and 404 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1811, 1829, and 1844) are repealed.
			(c)Conforming
			 amendments
				(1)Title
			 18Section 2511(2) of title 18, United States Code, is
			 amended—
					(A)in paragraph (e),
			 by striking , as defined in section 101 and all that follows
			 through the end of the paragraph and inserting the following: under the
			 Constitution or the Foreign Intelligence Surveillance Act of 1978.;
			 and
					(B)in paragraph (f),
			 by striking from international or foreign communications, and
			 all that follows through the end of the paragraph and inserting that is
			 authorized under a Federal statute or the Constitution of the United
			 States.
					(2)FISASection
			 109 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809) is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1)—
							(I)by inserting
			 or under the Constitution after authorized by
			 statute; and
							(II)by striking
			 or at the end;
							(ii)in
			 paragraph (2)—
							(I)by inserting
			 or under the Constitution after authorized by
			 statute; and
							(II)by striking the
			 period and inserting ; or; and
							(iii)by adding at
			 the end the following:
							
								(3)knowingly
				discloses or uses information obtained under color of law by electronic
				surveillance in a manner or for a purpose not authorized by
				law.
								;
				and
						(B)in subsection
			 (c)—
						(i)by
			 striking $10,000 and inserting $100,000;
			 and
						(ii)by
			 striking five years and inserting 15
			 years.
						9.Other conforming
			 amendments to FISA
			(a)ReferenceIn
			 this section, a reference to FISA shall mean the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			(b)DefinitionsSection
			 101 of FISA (50 U.S.C. 1801) is amended—
				(1)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (B), by striking or after the semicolon; and
					(B)by adding at the
			 end the following:
						
							(D)otherwise
				possesses or is expected to transmit or receive foreign intelligence
				information within the United States;
				or
							; 
					(2)by striking
			 subsection (f) and inserting the following:
					
						(f)Electronic
				surveillance means—
							(1)the installation
				or use of an electronic, mechanical, or other surveillance device for the
				intentional collection of information concerning a particular known person who
				is reasonably believed to be in the United States by intentionally targeting
				that person under circumstances in which that person has a reasonable
				expectation of privacy and a warrant would be required for law enforcement
				purposes; or
							(2)the intentional
				acquisition of the contents of any communication under circumstances in which a
				person has a reasonable expectation of privacy and a warrant would be required
				for law enforcement purposes, and if both the sender and all intended
				recipients are located within the United
				States.
							;
				(3)in subsection
			 (g), by inserting before the period the following: or a person or
			 persons designated by the Attorney General or Acting Attorney
			 General;
				(4)in subsection
			 (h)—
					(A)in paragraph (2),
			 by inserting and after the semicolon;
					(B)in paragraph (3),
			 by striking ; and and inserting a period; and
					(C)by striking
			 paragraph (4); and
					(5)by striking
			 subsection (n) and inserting the following:
					
						(n)contents
				has the meaning set forth in section 2510(8) of title 18, United States
				Code.
						.
				(c)Electronic
			 surveillance authorizationSection 102 of FISA (50 U.S.C. 1802)
			 is amended to read as follows:
				
					102.Electronic surveillance authorization without court order;
		  certification by Attorney General; reports to congressional committees;
		  transmittal under seal; duties and compensation of communication common
		  carrier; applications; jurisdiction of court(a)(1)Notwithstanding any other law, the
				President through the Attorney General, may authorize electronic surveillance
				without a court order under this title to acquire foreign intelligence
				information for periods of up to 1 year if the Attorney General certifies in
				writing under oath that—
								(A)(i)the acquisition of the contents of
				communications of foreign powers, as defined in section 101(a), an agent of a
				foreign power as defined in section 101(b)(1); or
									(ii)the acquisition of technical intelligence,
				other than the spoken communications of individuals, from property or premises
				under the open and exclusive control of a foreign power, as defined in
				paragraph (1), (2), or (3) of section 101(a); and
									(B)the proposed minimization procedures with
				respect to such surveillance meet the definition of minimization procedures
				under section 101(h);
								if the
				Attorney General reports such minimization procedures and any changes thereto
				to the Senate Select Committee on Intelligence and the House Permanent Select
				Committee on Intelligence at least 30 days prior to their effective date,
				unless the Attorney General determines immediate action is required and
				notifies the committees immediately of such minimization procedures and the
				reason for their becoming effective immediately.(2)An electronic surveillance authorized
				by this subsection may be conducted only in accordance with the Attorney
				General's certification and the minimization procedures. The Attorney General
				shall assess compliance with such procedures and shall report such assessments
				to the Senate Select Committee on Intelligence and the House Permanent Select
				Committee on Intelligence under the provisions of section 108(a).
							(3)The Attorney General shall
				immediately transmit under seal to the court established under section 103(a) a
				copy of his certification. Such certification shall be maintained under
				security measures established by the Chief Justice with the concurrence of the
				Attorney General, in consultation with the Director of National Intelligence,
				and shall remain sealed unless—
								(A)an application for a court order with
				respect to the surveillance is made under section 104; or
								(B)the certification is necessary to
				determine the legality of the surveillance under section 106(f).
								(b)The Attorney
				General is also authorized to deliver to a provider of any electronic
				communication service, landlord, custodian, or other person (including any
				officer, employee, agent, or other specified person thereof) who has access to
				electronic communications, either as they are transmitted or while they are
				stored, or equipment that is being or may be used to transmit or store such
				communications, a certificate requiring that such person or persons furnish any
				information, facilities, or technical assistance to an official authorized by
				the President to engage in electronic surveillance for foreign intelligence
				purposes, for periods of up to 1 year if the Attorney General certifies in
				writing to the carrier under oath that such provision of information,
				facilities, or technical assistance does not constitute electronic surveillance
				as defined in section 101(f).
						(c)With respect to
				electronic surveillance or the furnishing of any information, facilities, or
				technical assistance authorized by this section, the Attorney General may
				direct a provider of any electronic communication service, landlord, custodian
				or other person (including any officer, employee, agent, or other specified
				person thereof) who has access to electronic communications, either as they are
				transmitted or while they are stored or equipment that is being or may be used
				to transmit or store such communications to—
							(1)furnish all
				information, facilities, or technical assistance necessary to accomplish the
				electronic surveillance in such a manner as will protect its secrecy and
				produce a minimum of interference with the services that such provider of any
				electronic communication service, landlord, custodian, or other person is
				providing its customers; and
							(2)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the surveillance or the aid
				furnished which such provider of any electronic communication service,
				landlord, custodian, or other person wishes to retain.
							The
				Government shall compensate, at the prevailing rate, such provider of any
				electronic communication service, landlord, custodian, or other person for
				furnishing such aid.(d)Electronic
				surveillance directed solely at the collection of international radio
				communications of diplomatically immune persons in the United States may be
				authorized by an official authorized by the President to engage in electronic
				surveillance for foreign intelligence purposes in accordance with procedures
				approved by the Attorney
				General.
						.
			(d)Designation of
			 judgesSection 103 of FISA (50 U.S.C. 1803) is amended in
			 subsection (a), by inserting, at least before seven of
			 the United States Judiciary.
			(e)Applications
			 for court ordersSection 104 of FISA (50 U.S.C. 1804) is
			 amended:
				(1)in subsection
			 (a), by striking paragraphs (6) through (11) and inserting the
			 following:
					
						(6)a certification
				or certifications by the Assistant to the President for National Security
				Affairs or an executive branch official authorized by the President to conduct
				electronic surveillance for foreign intelligence purposes—
							(A)that the
				certifying official deems the information sought to be foreign intelligence
				information;
							(B)that a
				significant purpose of the surveillance is to obtain foreign intelligence
				information;
							(C)that such
				information cannot reasonably be obtained by normal investigative techniques;
				and
							(D)including a
				statement of the basis for the certification that—
								(i)the information
				sought is the type of foreign intelligence information designated; and
								(ii)such information
				cannot reasonably be obtained by normal investigative techniques; and
								(7)a statement of
				the period of time for which the electronic surveillance is required to be
				maintained, and if the nature of the intelligence gathering is such that the
				approval of the use of electronic surveillance under this title should not
				automatically terminate when the described type of information has first been
				obtained, a description of facts supporting the belief that additional
				information of the same type will be obtained
				thereafter.
						;
				(2)by striking
			 subsection (b); and
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d),
			 respectively.
				(f)Issuance of
			 orderSection 105 of FISA (50 U.S.C. 1805) is amended—
				(1)in subsection
			 (a), by—
					(A)striking
			 paragraph (1); and
					(B)redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)by striking
			 paragraph (1) of subsection (c) and inserting the following:
					
						(1)An order approving an electronic
				surveillance under this section shall specify—
							(A)the identity, if known, or a
				description of the specific target of the electronic surveillance identified or
				described in the application pursuant to section 104(a)(3);
							(B)the nature and location of each of the
				facilities or places at which the electronic surveillance will be directed, if
				known; and
							(C)the period of time during which the
				electronic surveillance is
				approved.
							;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)Each order under
				this section shall specify the type of electronic surveillance involved,
				including whether physical entry is
				required.
						;
				(4)by striking
			 paragraphs (1) and (2) of subsection (e) and inserting the following:
					
						(1)An order issued under this section
				may approve an electronic surveillance may be for a period not to exceed 1
				year. If such emergency employment of electronic surveillance is authorized,
				the official authorizing the emergency employment of electronic surveillance
				shall require that the minimization procedures required by this title for the
				issuance of a judicial order be followed.
						(2)Extensions of an order issued under
				this title may be granted on the same basis as an original order upon an
				application for an extension and new findings made in the same manner as
				required for an original order and may be for a period not to exceed 1
				year.
						;
				(5)by striking
			 subsection (f) and inserting the following:
					
						(f)(1)Notwithstanding any
				other provision of this title, when an official authorized by the President to
				conduct electronic surveillance reasonably determines that—
								(A)an emergency situation exists with
				respect to the employment of electronic surveillance to obtain foreign
				intelligence information before an order authorizing such surveillance can with
				due diligence be obtained; and
								(B)the factual basis for issuance of an
				order under this title to approve such surveillance exists;
								that
				official may authorize the emergency employment of electronic surveillance in
				accordance with paragraph (2).(2)Under paragraph (1), the following
				requirements shall be satisfied:
								(A)The Attorney General shall be informed
				of the emergency electronic surveillance.
								(B)A judge having jurisdiction under
				section 103 shall be informed by the Attorney General or his designee as soon
				as practicable following such authorization that the decision has been made to
				employ emergency electronic surveillance.
								(C)An application in accordance with this
				title shall be made to that judge or another judge having jurisdiction under
				section 103 as soon as practicable, but not more than 7 days after such
				surveillance is authorized. In the absence of a judicial order approving such
				electronic surveillance, the surveillance shall terminate when the information
				sought is obtained, when the application for the order is denied, or after the
				expiration of 7 days from the time of emergency authorization, whichever is
				earliest. In the event that such application for approval is denied, or in any
				other case where the electronic surveillance is terminated and no order is
				issued approving the surveillance, no information obtained or evidence derived
				from such surveillance shall be received in evidence or otherwise disclosed in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from such
				surveillance shall subsequently be used or disclosed in any other manner by
				Federal officers or employees without the consent of such person, except with
				the approval of the Attorney General if the information indicates a threat of
				death or serious bodily harm to any person. A denial of the application made
				under this subsection may be reviewed as provided in section
				103.
								;
				and
				(6)in subsection (i)
			 by—
					(A)striking a
			 wire or and inserting any;
					(B)striking
			 chapter and inserting title; and
					(C)by adding at the
			 end , or in response to certification by the Attorney General or his
			 designee seeking information, facilities, or technical assistance from such
			 person that does not constitute electronic surveillance as defined in section
			 101(f ).
					(g)Use of
			 informationSection 106 of FISA (50U.S.C. 1806) is
			 amended—
				(1)in subsection
			 (i), by—
					(A)deleting
			 radio; and
					(B)inserting
			 Attorney General determines that the content after
			 contain significant foreign intelligence or; and
					(2)in subsection
			 (k), by deleting 104(a)(7) and inserting
			 104(a)(6).
				(h)Congressional
			 oversightSection 108 of FISA (50 U.S.C. 1808) is amended by
			 adding at the end the following:
				
					(c)Document
				management system for applications for orders approving electronic
				surveillance
						(1)System
				proposedThe Attorney General and Director of National
				Intelligence shall, in consultation with the Director of the Federal Bureau of
				Investigation, the Director of the National Security Agency, the Director of
				the Central Intelligence Agency, and the Foreign Intelligence Surveillance
				Court, conduct a feasibility study to develop and implement a secure,
				classified document management system that permits the prompt preparation,
				modification, and review by appropriate personnel of the Department of Justice,
				the Federal Bureau of Investigation, the National Security Agency, and other
				applicable elements of the United States Government of applications under
				section 104 before their submittal to the Foreign Intelligence Surveillance
				Court.
						(2)Scope of
				systemThe document management system proposed in paragraph (1)
				shall—
							(A)permit and
				facilitate the prompt submittal of applications and all other matters,
				including electronic filings, to the Foreign Intelligence Surveillance Court
				under section 104 or 105(g)(5); and
							(B)permit and
				facilitate the prompt transmittal of rulings of the Foreign Intelligence
				Surveillance Court to personnel submitting applications described in paragraph
				(1).
							.
			(i)Criminal
			 sanctionsSection 109 of FISA
			 (50 U.S.C. 1809) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)Prohibited
				activitiesA person is guilty of an offense if he
				intentionally—
						(1)engages in
				electronic surveillance, as defined in section 101(f), under color of law
				except as authorized by law; or
						(2)discloses or uses
				information obtained under color of law by electronic surveillance, knowing or
				having reason to know that the information was obtained through electronic
				surveillance not authorized by
				law.
						.
			(j)Authorization
			 during time of warTitle I of
			 FISA is amended by striking section 111.
			(k)Physical
			 searchesTitle III of Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1821 et seq.) is
			 amended—
				(1)in section 301
			 (50 U.S.C. 1821), by striking paragraph (5) and inserting the following:
					
						(5)Physical
				search means any physical intrusion within the United States into
				premises or property (including examination of the interior of property by
				technical means) that is intended to result in a seizure, reproduction,
				inspection, or alteration of information, material, or property, under
				circumstances in which a person has a reasonable expectation of privacy and a
				warrant would be required for law enforcement purposes, but does not include
				activities conducted in accordance with sections 102 or
				105.
						;
				(2)in section 307,
			 by striking subsection (a) and inserting the following:
					
						(a)A person is
				guilty of an offense if he intentionally—
							(1)under color of
				law for the purpose of obtaining foreign intelligence information, executes a
				physical search within the United States except as authorized by statute or
				under the Constitution; or
							(2)discloses or uses
				information obtained under color of law by physical search within the United
				States, knowing or having reason to know that the information was obtained
				through physical search not authorized by statute or the
				Constitution.
							;
				and
				(3)by striking
			 section 309.
				10.Conforming
			 amendment to table of contentsThe table of contents for the Foreign
			 Intelligence Surveillance Act of 1978 is amended by striking the items related
			 to title VII and section 701 and inserting the following:
			
				
					TITLE VII—Electronic surveillance
					Sec. 701. Definition.
					Sec. 702. Foreign intelligence surveillance court jurisdiction
				to review electronic surveillance programs. 
					Sec. 703. Applications for approval of electronic surveillance
				programs.
					Sec. 704. Approval of electronic surveillance
				programs.
					Sec. 705. Congressional oversight.
					TITLE VIII—Executive authority
					Sec. 801. Executive
				authority.
				
				.
		
	
		September 8, 2006
		Read the second time and placed on the
		  calendar
	
